UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7649



ROBERT J. BEAN,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; FRED SHILLING, Director,
Health   Services   Virginia   Department   of
Corrections; UGWUALE NWAUCHE, Doctor; PAGE
TRUE, Warden, Red Onion State Prison; KATHLEEN
A. DEPONTE, Doctor, at St. Mary's Hospital,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1088-7)


Submitted:   December 17, 2003         Decided:     February 10, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Bean, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia; Edward Joseph McNelis, III,
John David McChesney, RAWLS & MCNELIS, P.C., Richmond, Virginia;
Heather Helaine Polzin, FLIPPIN, DENSMORE, MORSE & JESSEE, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert J. Bean appeals the district court’s judgment

denying relief on his 42 U.S.C. § 1983 (2000) complaint alleging

deliberate indifference to his medical needs. We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.     See Bean v. Angelone,

No. CA-02-1088-7 (W.D. Va. Sept. 23, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -